               1   MICHAEL W. BIEN – 096891                    DONALD SPECTER – 083925
                   ERNEST GALVAN – 196065                      STEVEN FAMA – 099641
               2   LISA ELLS – 243657                          PRISON LAW OFFICE
                   ROSEN BIEN GALVAN &                         1917 Fifth Street
               3   GRUNFELD LLP                                Berkeley, California 94710-1916
                   101 Mission Street, Sixth Floor             Telephone: (510) 280-2621
               4   San Francisco, California 94105-1738
                   Telephone: (415) 433-6830
               5
                                                               CLAUDIA CENTER – 158255
               6                                               AMERICAN CIVIL LIBERTIES UNION
                                                               FOUNDATION
               7                                               DISABILITY RIGHTS PROGRAM
                                                               39 Drumm Street
               8                                               San Francisco, California 94111
                                                               Telephone: (415) 343-0770
               9
              10 Attorneys for Plaintiffs
              11
              12                               UNITED STATES DISTRICT COURT

              13                               EASTERN DISTRICT OF CALIFORNIA

              14
              15 RALPH COLEMAN, et al.,                        Case No. 2:90-cv-00520-KJM-DB
              16                 Plaintiffs,                   STIPULATION AND ORDER
                                                               CONFIRMING ATTORNEYS’ FEES
              17         v.                                    AND COSTS FOR THE THIRD
                                                               QUARTER OF 2018
              18 EDMUND G. BROWN, JR., et al.,
                                                               Judge: Hon. Deborah Barnes
              19                 Defendants.
              20
              21
              22
              23
              24
              25
              26
              27
              28
[3327710.1]

                              STIPULATION AND ORDER CONFIRMING ATTORNEYS’ FEES AND COSTS FOR THE
                                                     THIRD QUARTER OF 2018
               1         Pursuant to the periodic fees process in this case, Plaintiffs sent their Quarterly
               2 Statement for the Third Quarter of 2018 to Defendants via overnight delivery on
               3 November 1, 2018. The parties completed their meet and confer process on December 4,
               4 2018. The parties have resolved all disputes regarding fees and costs for the Third Quarter
               5 of 2018, with an agreement to reduce claimed amounts to a total of $783,639.55 calculated
               6 at a rate of $220.50 per hour pursuant to 42 U.S.C.A. § 1997e(d)(3).
               7         THEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE that
               8 $783,639.55 plus interest is due and collectable as of forty-five days from the date of entry
               9 of this Order. Interest on these fees and costs will run from December 3, 2018 (31 days
              10 after Defendants’ receipt of Plaintiffs’ statement), accruing at the rate provided by
              11 28 U.S.C. § 1961.
              12         IT IS SO STIPULATED.
              13
              14 DATED: December 7, 2018                        /s/ Elise Thorn
                                                                Elise Thorn
              15                                                Deputy Attorney General
              16                                                Attorneys for Defendants

              17
              18 DATED: December 7, 2018                        /s/ Lisa Ells
                                                                Lisa Ells
              19
                                                                ROSEN BIEN GALVAN & GRUNFELD LLP
              20                                                Attorneys for Plaintiffs

              21
              22         IT IS SO ORDERED.
              23 Dated: December 7, 2018
              24
              25
              26
              27
              28
[3327710.1]
                                                                  1
                            STIPULATION AND ORDER CONFIRMING ATTORNEYS’ FEES AND COSTS FOR THE
                                                   THIRD QUARTER OF 2018
